Citation Nr: 1824459	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for limited motion of the left and right knee (bilateral knee disability).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which among other things, denied service connection for PTSD; denied service connection for a bilateral knee disability; and granted service connection for tinnitus, evaluating it as 10 percent disabling.

In June 2013, the Veteran filed a notice of disagreement with the service connection denials for PTSD and his bilateral knee disability, and with his 10 percent rating for tinnitus.  He was issued a statement of the case in June 2014, and in August 2014 perfected his appeal to the Board.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is not related to an in-service injury, disease or incurrence.

2. The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code (DC) 6260.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral knee disabilities have not all been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  There is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, and remand for referral for consideration on an extraschedular basis is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in May 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2017.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and afforded VA examinations in May 2011, August 2011, and July 2012.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service connection

The Veteran contends that his bilateral knee disabilities are the result of his active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records note that he was treated for swollen knees in March 1996.  The Veteran reported no previous history of injury and stated the pain when running "feels like a bruise." 

Medical treatment records from July 1996 note that the Veteran was treated for a lower left leg contusion, resulting from a roller coaster ride.

The Veteran reported suffering swollen or painful joints, and "trick" or locked knee on his December 1998 medical history report upon separation from service.  The Veteran reported at that time that his right knee gives out periodically; the clinician found that it was not considered disqualifying (NCD).

An August 2011 disability benefits questionnaire (DBQ) indicated that the Veteran suffered from bilateral knee strain which the Veteran stated began gradually during military service.  The examiner declined to opine as to whether the Veteran's bilateral knee condition was at least as likely as not incurred in or caused by the tendinitis of both knees and possible bursitis, staph infection of the left knee that occurred in service as the Veteran's claims file was not available for review.  However, the examiner did opine that the Veteran's bilateral knee condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness, but did not provide a rationale to support her opinion.

In a March 2012 VA examination note, the examiner opined that the Veteran's complaint of knee pain was not caused by or the result of in-service duty.  The examiner stated that the x-rays were normal and while the Veteran was treated for tendonitis once while in-service due to overuse, it did not require follow up treatment.  The examiner also stated that cellulitis once resolved would not cause knee pain.  The examiner reviewed the original examination and the claims file prior to formulating her opinion.

A March 2012 DBQ indicated the Veteran suffered a laceration which got infected with staph in 1996 which affected both his right and left lower leg, and that the Veteran suffered from numbness of his right upper thigh.  Veteran stated that a doctor informed him that his right leg numbness was a result of his back injury.  The numbness never goes away and his knees give out 1 to 2 times a week.  Imaging studies revealed no fractures or other acute osseous or articular abnormalities of the knees, the joint spaces were maintained, no effusion was identified, and the soft tissues were unremarkable.

The preponderance of the evidence is against finding that the Veteran's bilateral knee disability was caused by, or is otherwise related to, his in-service injury.  While the August 2011 examiner opined that the Veteran's bilateral knee disability was at least as likely as not incurred in or caused by an in-service injury, the examiner did not review the Veteran's claims file prior to formulating her opinion and did not provide a rationale to support her opinion.  Therefore, her opinion is inadequate and is afforded no probative value.

Conversely, the March 2012 note indicated that the Veteran's knee pain was not caused by service, and in doing so provided a thorough rational supporting the opinion, thus affording it significant probative weight.  Additionally, the March 2012 DBQ reported that imaging studies revealed no current issues or abnormalities of the knees, evidence which weighs against the Veteran's assertion that he suffers a current bilateral knee disability.

The Board acknowledges the Veteran's assertions that his current symptoms are the result of his service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).

With respect to continuity of symptoms, the Board finds that the most probative evidence is against the claim.  Specifically, the record does not show continuity of treatment from April 1999 to the present; rather, the record shows that the Veteran went years without treatment for his claimed bilateral knee condition.

Finally, the record does not show that the Veteran had arthritis of the knee to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307, 3.309(a).

The weight of the evidence is against a finding of nexus between the Veteran's in-service injury and his current bilateral knee disability.  As such, the claim for entitlement to service connection for bilateral knee disabilities must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.




II.  Increased Rating 

The Veteran contends that his tinnitus warrants a rating greater than the 10 percent currently assigned.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Tinnitus is evaluated under DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2017).  This is the maximum schedular evaluation assignable for that condition. 

The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

In view of the foregoing, the Board concludes that DC 6260 precludes an evaluation in excess of a single 10 percent disability rating for tinnitus on a schedular basis.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Therefore, referral for extraschedular consideration is not warranted.

Similarly, a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to a service-connected disability.  Therefore no further discussion of a TDIU is necessary.




ORDER

Entitlement to service connection for limited motion of the left and right knee is denied.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.


REMAND

The Veteran stated that he suffers from PTSD which causes him to feel "on alert" and that there are enemies around every corner.  He has asserted that his PTSD prevents him from sleeping peacefully, as he oftentimes has flashbacks which cause him to wake up startled, afraid and disoriented.  He stated he witnessed a man being blown apart in a land mine explosion and also witnessed civilian deaths as a result of bombings while assigned to UN Peacekeepers.  The Veteran also stated that in 1998 he was responsible for several casualties in Guatemala.

An April 2011 private counselor statement indicated that the Veteran had a diagnosis for PTSD, and that the Veteran continued to have symptoms that he reported were a result of his time in the military.

In a June 2011 statement, the Veteran's wife stated that the Veteran witnessed tragic and indescribable events while in the Marines serving on overseas missions.  She stated that the Veteran suffered night terrors and anxiety attacks, and that he struggles with flashbacks and anxiety.

A July 2012 VA memorandum indicated that the U. S. Army Joint Services Records Research Center (JSRRC) was unable to verify the specified incidents which the Veteran claimed as in-service stressors which led to his PTSD.

However, in his VA form 9, the Veteran stated that his DD Form 214 indicated that the Veteran has a 10 digit social security number which was incorrect and believes it is possible the JSRRC is unable to verify his stressors as they may have not researched his correct 9 digit social security number.  The Veteran also stated that the wrong timeframe may have been researched and suggests that the JSRRC verify the Veteran's participation in a Southwest Asia mission from August 1998 to November 1998.  Given that the Veteran has provided the location and a specific time frame and the events have not yet been verified by the JSRRC, the Board finds that upon remand, the AOJ must contact the JSRRC and any other appropriate entity to attempt to verify the Veteran's reported stressor.

Additionally, under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d).  The threshold for finding that symptoms of a disability may be associated with service is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Veteran has a diagnosis of PTSD, but there is insufficient evidence to make a decision.  Therefore, upon remand, if an in-service stressor is verified, the Veteran must be afforded a VA examination to determine if his PTSD was caused by his in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Undertake appropriate action, to include contact with the JSRRC (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience between August 1998 and November 1998 while serving in Saudi Arabia assisting UN inspectors where he witnessed the death of a fellow serviceman; and his participation in a mission in Guatemala in July 2000 after being called up in the USMC Reserves where he was responsible for multiple casualties while destroying drug labs.  Be sure to utilize the proper 9 digit social security number for the Veteran when researching the aforementioned incidents.

3. Then, schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his PTSD.  The claims file must be made available to and reviewed by the examiner.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions expressed must be accompanied by a complete rationale.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


